       Case 1:20-cv-12048-ADB Document 10 Filed 12/07/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS




Donald R. Lassman

                   Appellant
                                              CIVIL ACTION
            V.
                                              NO. 20-12048-ADB
Mozzone Lumber Co., Inc. et al

                   Appellee


                           ORDER OF DISMISSAL


Burroughs, D. J.


     In accordance with the Court's Electronic Order dated December 7,
2020 it is hereby ORDERED that the above-entitled action be and hereby is
DISMISSED.


                                        By the Court,


12/7/2020                          /s/ Christina McDonagh
     Date                                    Deputy Clerk
